 

Case 2:19-cv-00120-D Document 3 Filed 06/06/19 Rage Noritzrl

~_Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

 

UNITED STATES DISTRICT CQURT

for the

 

U.S, DISTRICT COURT
OF TEXAS

  

CLERK, US. DISTRICT COURT

District of By
. AA Der ty

Harold S. Field

an 2” 19CV-120-D

 

 

Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
Ifthe names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)
“Y=

United States Environmental Protection Agency

 

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

Newel? Nee! Newer! Nene Nem “jue” Neue” Seu Nee Newer! Nene” See! Neue” Nee Soe”

COMPLAINT AND REQUEST FOR INJUNCTION

L The Parties to This Complaint
A, The Plaintiff(s)

(to be filled in by the Clerk's Office)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.
Name
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address

B. Fhe Defendant(s)

Harold S. Field

 

2101 Julian Bivd

 

Amarillo, Potter County

 

Texas 79102

 

1 - 806 - 372 - 3313

 

haroldfield@sbeglobai.net

 

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (known). Attach additional pages if needed.

Page 1 of 6

 

 
Case 2:19-cv-00120-D Document 3 Filed 06/06/19 Page2of7 PagelD6

Pro Se 2 Rev. 12/16) Complaint and Request for Injunction
Defendant No. 1

Name
Job or Title Gf brown)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 2
Name
Job or Title Gf known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 3.
Name
Job or Title (if trewn)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 4
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (f known)

eras
—

United States Environmental Protection Agenay

 

1200 Pennsylvania Ave N.W.

 

Washington

 

District of Colombia 20460

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 2 of 6

 
“Pro Se 2 Rev. 12/16) Complaint and Request for Injunction

i.

Case 2:19-cv-00120-D Document 3 Filed 06/06/19 Page 3of7 PagelD 7

 

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)
[Ve ederal question [] Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that

are at issue in this case. - oo. ;
All EPA rules, regulations, and laws pertaining to emissions into the atmosphere which were enacted after January 1.

1980 and are not specifically to prevent human harm should stop being enforced immediately.

 

B, If the Basis for Jurisdiction Is Diversity of Citizenship
1, The Plaintiff(s)
a. If the plaintiff is an individual
The plaintiff, (name) , is a citizen of the
State of (name)

 

 

b. If the plaintiff is a corporation
The plaintiff, (name) , is incorporated
under the laws of the State of (name)

 

 

and has its principal place of business in the State of (name)

 

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

2. The Defendant(s)

a. If the defendant is an individual

 

 

 

The defendant, (name) , is a citizen of
the State of (name) . Oris a citizen of
(foreign nation)

Page 3 of 6

 

 
 

Case 2:19-cv-00120-D Document 3 Filed 06/06/19 Page4of7 PagelD8&

* Pro Se 2 ev. 12/16) Complaint and Request for Injunction
TLRS

 

b. If the defendant is a corporation

The defendant, (name) , is incorporated under
the laws of the State of (name) , and has its
principal place of business in the State of (name)

 

 

 

Or is incorporated under the laws of (foreign nation)

 

 

and has its principal place of business in (name)

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake-is more than $75,000, not counting interest and costs of court, because (explain):

 

TE, Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the injunction or other relief sought. State how each defendant
was involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights,
including the dates and places of that involvement or conduct. If more than one claim is asserted, number each
claim and write a short and plain statement of each claim in a separate paragraph. Attach additional pages if
needed.

A. Where did the events giving rise to your claim(s) occur?
Limiting emissions which become aerosols in the atmosphere causes Global Warming which is damaging worldwide.
Prior to1890 there was global cooling with many aerosols in the atmosphere and as they were restricted we reached
what most people consider‘a normal global temperature. If all post 1990 air restrictions which do not pertain
substances poisonous to humans are eliminated the atmospheric temperature will quickly cool ta 1990 levels. Letting
the aerosols increase back to the 1990 level will not be perceptible but will make a big difference in global warming.

 

B. What date and approximate time did the events giving rise to your claim(s) occur?

For many years prior to the formation of the EPA, aerosols of every sort collected in the atmosphere until air quality
was unacceptable and environmentalists were concemed about a coming “Ice Age". After twenty years of
magnificent work, the EPA had an acceptably clean atmosphere, the "Ice Age" threat was gone, continued to place
restrictions on aerosols, and caused the Global Warming we are experiencing today.

 

Page 4 of 6

 
 

Case 2:19-cv-00120-D Document 3 Filed 06/06/19 Page5of7 PagelD9

Pro Se2 Rev. 12/16) Complaint and Request for Injunction _

IV.

Cc. What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?

REIS es ceed ha ele Sree eee Eee ing caused by aerosols in the atmosphere and there will
always be aerosols from natural sources. The primary temperature of the earth is determined by how much of the
sun's infrared heat gets through the atmosphere and everything in the atmosphere reduces the earth's temperature.
There is absolutely no aerosol of any sort which when reduced in the atmosphere will not cause global warming. The
EPA claims their current rules and regulations are intended to reduce global warming when in fact the rules and
regulations are causing global warming.

 

Irreparable Injury

Explain why monetary damages at a later time would not adequately compensate you for the injuries you
sustained, are sustaining, or will sustain as a result of the events described above, or why such compensation

ule of BEES yured since 1990 is enormous but it cannot reasonably be determined and no effort should be made to

compensate anyone, When the regulations are no longer enforced it will take only a few weeks to have 1990 temperatures but
it will be more than a year for the weather pattems to hopefully change for the better.

 

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or

iti damag. .
We damages Wit con in 35 long as the post 1990 rules and regulations are in piace and there are no predictions as to what
various parties might claim after the EPA is made aware that they are causing the Global Warming.
The EPA must show with laboratory style demonstrations using scientific data conducted by Registered Professional Engineers

that each post 1880 action did not caused earth or atmospheric temperature increases. Enforcement may resume if there is no
evidence that the law, rule or regulation has any temperature consequences.

 

Page 5 of 6

 
 

 

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney
I agree to provide the Clerk’s Office with any changes to my address where case-related papers may be

served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: / bem J GS ZO LF.
Signature of Plaintiff VY SLE hC
A Z

Printed Name of Plaintiff Harold S. Field

 

B. For Attorneys

Date of signing:

Signature of Attorney
Printed Name of Attorney
Bar Number

Name of Law Firm

Street Address

State and Zip Code
Telephone Number
E-mail Address

 

 

 

 

 

 

 

 

Page 6 of 6
 

Case 2:19-cv-00120-D Document 3 Filed 06/06/19 Page 7of7 PagelD11
JS 44 (Rev. 06/17) - TXND (Rev. 06/17) CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet, (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM,)

I. (a) PLAINTIFFS DEFENDANTS 7
CALFED SHWES Cnt etete NFA

UA ol * (Lap FE FIOM Ace
(b) County of Residence of First Listed Plaintiff County of Residence of First Listed Defendant
(EXCEPT IN U.S. PLAINTIFF CASES) (IN U.S. PLAINTIFF CASES ONLY)

NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

 

 

(c) Attorneys (Firm Name, Address, and Telephone Number) Attorneys (If Known)
SEé :
eye s
Il. BASIS OF JURISDICTION (Place an “X” in One Box Only) Ill. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
O 1° US. Government O 3 Federal Question . PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State o1 © 1 Incorporated or Principal Place o4 04
of Business In This State
2 US. Government 04 Diversity Citizen of Another State J 2 © 2. Incorporated and Principal Place os a5
Defendant (Indicate Citizenship of Parties in Item III) of Business In Another State
Citizen or Subject of a o 3 QO 3. Foreign Nation go6 O86
Foreign Country

 

 

Only) Click here for: Nature of Suit Cod scriptions.

ANKR

 
    
 

      

    
 

IV. NATURE OF SUIT (Place an "X" in One Box
CONTRA :

 

 

      

 
  
   
 

   
          

   
  

 

   

110 Insurance PERSONAL INJURY PERSONAL INJURY {7 625 Dmg Related Seizure (J 422 Appeal 28 USC 158 1 375 False Claims Act
120 Marine OD 310 Airplane ( 365 Personal Injury - of Property 21 USC 881 | 423 Withdrawal O 376 Qui Tam (31 USC
O 130 Miller Act 0 315 Airplane Product Product Liability O 690 Other 28 USC 157 3729(a))
© 140 Negotiable Instrument Liability O 367 Health Care/ O 400 State Reapportionment
1 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical 0 410 Antitrust
& Enforcement of Judgment Slander Personal Injury O 820 Copyrights © 430 Banks and Banking
GO 151 Medicare Act © 330 Federal Employers’ Product Liability O 830 Patent 0 450 Commerce
O) 152 Recovery of Defaulted Liability 1} 368 Asbestos Personal Cl 835 Patent - Abbreviated 0 460 Deportation
Student Loans 0 340 Marine Injury Product New Drug Application | 470 Racketeer Influenced and
(Excludes Veterans) 0 345 Marine Product Liability 840 Trademark Corrupt Organizations
1 153 Recovery of Overpayment Liability PERSONAL PROPERTY : 0 OCIAL SECUR] 1 480 Consumer Credit
of Veteran’s Benefits © 350 Motor Vehicle O 370 Other Fraud 01710 Fair Labor Standards O 861 HIA (1395ff) 0 490 Cable/Sat TV
0 160 Stockholders’ Suits C355 Motor Vehicle O 371 Truth in Lending Act 862 Black Lung (923) © 850 Securities/Commodities/
1) 190 Other Contract Product Liability 0 380 Other Personal 0 720 Labor/Management 0 863 DIWC/DIWW (405(g)) Exchange
© 195 Contract Product Liability | 360 Other Personal Property Damage Relations 0 864 SSID Title XVI GO 890 Other Statutory Actions
0 196 Franchise Injury O 385 Property Damage 1 740 Railway Labor Act O 865 RSI (405(g)) O, 891 Agricultural Acts
© 362 Personal Injury - Product Liability 0 751 Family and Medical 893 Environmental Matters
Medical Malpractice Leave Act OC 895 Freedom of Information

   

       

   

         

    
  

       
 

   
    

   
    

   
  

TIVIONS EDERAL. Act
us:

REAL PROPER’

2 y LRIGH)
O 210 Land Condemnation

LE : 0 790 Other Labor Litigation
Other Civil Rights

  
   

0 440 Habeas Corp

    
   

 

 

 

 

 

C1 791 Employee Retirement 0 870 Taxes (U.S. Plaintiff O 896 Arbitration
0 220 Foreclosure 0 441 Voting O 463 Alien Detainee Income Security Act or Defendant) 0 899 Administrative Procedure
230 Rent Lease & Ejectment © 442 Employment C510 Motions to Vacate © 871 IRS—Third Party Act/Review or Appeal of
© 240 Torts to Land 1 443 Housing/ Sentence 26 USC 7609 Agency Decision
0) 245 Tort Product Liability Accommodations 1 530 General 0 950 Constitutionality of
© 290 All Other Real Property 0 445 Amer. w/Disabilities - {1 535 Death Penalty State Statutes
Employment Other: © 462 Naturalization Application
© 446 Amer. w/Disabilities - | 540 Mandamus & Other |0 465 Other Immigration
Other 0 550 Civil Rights Actions
C1 448 Education GO 555 Prison Condition
O 560 Civil Detainee -
Conditions of
Confinement
V, ORIGIN (Place an “X” in One Box Only)
1 Original 2 Removed from O 3  Remanded from 4 Reinstatedor © 5 Transferred from © 6 Multidistrict O 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -

(specify) Transfer Direct File

Cite the ee RE which you are fillng{Do nptyite jurjsdictional statutes unless diversity):
CLE'S KERU CAT COA
Brief description of gause: —
PASORCT Lon 7 STH GE Opesrwa Kea

VII. REQUESTED IN () CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURYDEMAND: 0 Yes io

VIM. RELATED CASE(S) . iT
(See inane) AE
GE DOCKET NUMBER
3 SIGNATURE OF A7ESaRGEK OF RECORD —™
VA 2ZO09 VITA S Sg LE

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE

VI. CAUSE OF ACTION

 

 

 

 
